Citation Nr: 9924049	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-10 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	Ronald J. Examitus, Attorney


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel



INTRODUCTION

The veteran had active service from November 1985 until the 
time of his death in October 1986.

This appeal arises from a March 1998 decision by the 
Committee on Waivers and Compromises (COW) located in the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the appellant's request for 
waiver of recovery of an overpayment of dependency and 
indemnity compensation (DIC) benefits.  


FINDINGS OF FACT

1.  The appellant's failure to promptly report her remarriage 
resulted in the creation of the overpayment; she was solely 
at fault for the creation of the overpayment.

2.  Collection of the debt would not result in undue hardship 
nor defeat the purpose for which benefits were intended.  

3.  Waiver of the indebtedness would result in an unjust 
enrichment.

4.  The appellant has not changed her position to her 
detriment in relying upon the VA benefits.


CONCLUSION OF LAW

Recovery of the indebtedness would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 
C.F.R. §§ 1.963, 1.965 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking waiver of recovery of an overpayment 
of DIC benefits.  As an initial matter, the Board finds that 
the appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is not inherently implausible.  The Board is also 
satisfied that all necessary assistance has been afforded the 
appellant in the development of her claim.  

Factual Background

The appellant began receiving DIC benefits effective November 
1, 1986.  Included with the April 1987 letter notifying her 
of her award of DIC benefits was a copy of VA Form 21-8765.  
In this form, she was informed that VA would "discontinue 
payments upon remarriage."  She was informed that if she 
remarried, her checks should be returned with a statement 
showing the date she remarried "so that (her) payments 
(could) be properly adjusted effective the first day of the 
month of remarriage."  She was also informed that she must 
notify VA immediately "if there (was) a change in any 
condition affecting her right to continued payments, such as 
any marital ... changes," and that failure to notify VA of any 
changes immediately would result in an overpayment which was 
subject to recovery. 

The appellant submitted a completed marital status 
questionnaire in September 1997 that informed VA that she had 
remarried on February 5, 1995.  

The appellant also submitted a financial status report in 
December 1997.  She indicated that she was not working and 
her only income was $224.15 per month in interest income.  
She reported expenses totaling $2,000 per month, including 
$500 for food, and $1,500 for other living expenses 
(household and personal).  She reported assets totaling $700, 
including $500 cash in bank, $100 cash on hand, and $100 in 
U.S. Savings Bonds.  She listed debts totaling approximately 
$4,750, with payments of approximately $350 per month.  She 
also indicated that her reported interest income was received 
as payment of an outstanding loan in the amount of 
approximately $24, 500.  She stated that the terms of the 
loan arrangement provided for monthly payments of interest 
only and that there was no set maturity date on the loan.  
She did not complete the sections of the form pertaining to 
the income of her spouse.

In a letter accompanying the financial status report, also 
dated in December 1997, the appellant stated, in essence, 
that she should be granted a waiver of the debt because she 
had very little income and little assets from which to pay 
back the debt.  She further asserted that she was solely 
dependent upon her husband for maintenance and support, and 
that she relinquished any rights or claims to her husband's 
assets by entering a pre-nuptial agreement at the time of her 
remarriage.  She claimed that she was unaware that her DIC 
benefits should stop upon her remarriage, until she received 
notification of the overpayment.  

In a May 1998 letter from the appellant's attorney, it was 
asserted that the only notice the appellant received of her 
obligation to report any change in her marital status was 
contained in a boilerplate notice attached to the award 
letter she received shortly after her late husband's death in 
April 1987.  It was alleged that, at that time, the appellant 
was an unsophisticated 20 year old who was still grieving the 
loss of her late husband.  Her primary concern was said to be 
the award and not the boilerplate notice.  It was further 
reported that the appellant had received benefits for 
approximately eight years following receipt of this notice 
and prior to her remarriage.  It was asserted that the notice 
contained in the original award letter concerning her 
obligation to notify VA of remarriage was never repeated and 
that she notified VA upon receiving the marital status 
questionnaire in 1997.  Thus, it was asserted that this 
showed the appellant was not aware of her obligation to 
notify VA of her remarriage and that she did not 
intentionally withhold such information.  It was further 
reported that the appellant used the DIC benefits she 
received for her current support and living expenses and did 
not save or accumulate any of the funds.  Thus, it was stated 
that the appellant had no funds from which to repay the 
overpayment.  Although her husband provided her with food, 
clothing, and shelter, her interest income of around $224 per 
month was her only source of income from which she can 
purchase personal incidentals and items not provided for by 
her husband.

Analysis

On the basis of the record before it, the COW determined in 
the March 1998 decision that the overpayment at issue was not 
attributable to fraud, misrepresentation, or bad faith on the 
part of the appellant.  Accordingly, the sole question for 
consideration by the Board at this time is whether collection 
of the indebtedness should be waived under the principles of 
equity and good conscience.  Recovery of an overpayment of 
any VA benefit may be waived if recovery of the indebtedness 
from the payee would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The phrase "equity and 
good conscience" means arriving at a fair decision between 
the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive: (1) The 
fault of the debtor, (2) balancing of faults between the 
debtor and VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose for which benefits were 
intended, (5) unjust enrichment of the debtor, and, (6) 
whether the debtor changed positions to his or her detriment 
in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).

Considering these factors, the Board finds that there was 
significant fault on the part of the appellant in failing to 
promptly inform VA of her remarriage in February 1995.  The 
record reflects that the appellant had been informed by the 
RO at the time of her initial award of DIC benefits of her 
responsibility to notify VA of any change in her marital 
status and that failure to promptly notify VA of remarriage 
would result in an overpayment.  However, the appellant 
negligently failed to report her remarriage until September 
1997.  On the other hand, there is no evidence of fault on 
the part of VA in the creation of the overpayment.  While the 
appellant asserts that VA should have inquired into her 
marital status sooner, she has demonstrated no obligation on 
the part of VA to do so.

With respect to the claim of undue hardship, equitable 
principles require that the Board analyze the appellant's 
financial status and the potential impact of repayment on her 
ability to provide herself with the basic necessities of 
life.  In this regard, the Board notes that the information 
provided by the appellant, while it does not specify her 
husband's income, it does show that her husband provides for 
her food, clothing, and shelter.  Thus, it is not shown that 
collection of the overpayment would deprive the appellant or 
her family of basic necessities.  

Nevertheless, she contends that her income of $224 per month 
and her assets are insufficient for her to repay the debt to 
VA.  With respect to the appellant's overall financial 
picture as reflected by the available evidence, it is 
important to note that once the necessary living expenses 
have been met, she is expected to accord a debt to VA the 
same regard given to any other debt.  In this regard, the 
appellant's available financial information does not support 
the conclusion that her income and assets, although limited, 
are such as to render her unable to pay at least a minimum 
monthly payment toward her total overpayment indebtedness to 
VA.      

Finally, the Board observes that the appellant was unjustly 
enriched in that she received DIC benefits after her 
remarriage when she was no longer entitled to receive such 
benefits.  This, in conjunction with the other cited factors, 
leads the Board to conclude that it has not been shown that 
recovery of the overpayment at issue would nullify the 
objective for which the benefits were intended, or that 
reliance on the VA benefits resulted in relinquishment of a 
valuable right or incurrence of a legal obligation.  It is 
noted that, while it has been asserted that the appellant 
relinquished any rights or claims to her husband's assets at 
the time of her remarriage, it has not been demonstrated that 
the appellant did so in reliance upon her receipt of VA 
benefits.

Accordingly, it is the judgment of the Board that recovery of 
the overpayment debt to VA from the appellant is consistent 
with the standard of equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of DIC 
benefits is denied. 



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

